          Case 1:19-cv-02978-CJN Document 51 Filed 06/30/21 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  GWICH’IN STEERING COMMITTEE,
  ALASKA WILDERNESS LEAGUE,
  DEFENDERS OF WILDLIFE, and THE
  WILDERNESS SOCIETY,

                 Plaintiffs,
                                                             Civ. A. No. 19-2978 (CJN)
          v.

  U.S. DEPARTMENT OF THE INTERIOR,
  U.S. BUREAU OF LAND MANAGEMENT,
  and U.S. FISH AND WILDLIFE SERVICE,

                 Defendants.


                           JOINT STATUS REPORT AND ORDER

       The parties, by and through counsel, submit the following Joint Status Report pursuant to

the Court’s June 23rd Minute Order.

                               The Status of Plaintiffs’ FOIA Requests

       This matter involves a total of nine Freedom of Information Act (FOIA) requests that

Plaintiffs submitted to three separate offices of the Department of the Interior: (1) four requests

to the Alaska State Office of U.S. Bureau of Land Management (BLM); (2) four requests to the

Office of the Secretary of the Department of the Interior (OS); and (3) a single request to the

Alaska Region of the U.S. Fish and Wildlife Service (FWS).

       Plaintiffs filed this case on July 31, 2019, in the U.S. District Court for the District of

Alaska and the matter was transferred to the U.S. District Court for the District of Columbia on

October 3, 2019. To date, Defendants have disclosed some records for all requests. Plaintiffs

raised concerns about the adequacy of all disclosures. In response, Defendants have subsequently

performed some supplemental searches and identified additional responsive records.
            Case 1:19-cv-02978-CJN Document 51 Filed 06/30/21 Page 2 of 6




          The parties will continue their good-faith efforts to resolve the outstanding issues prior to

the next status report. The parties’ agreement “to resolve the outstanding issues” means the par-

ties will strive to reach agreement on the number and timing of outstanding searches that still

must be done to identify and locate the documents that are responsive to Plaintiffs’ requests.

                                          The BLM Requests

          BLM issued a response for the “BLM S.O. 3355 Request” (BLM-2019-00324) on Octo-

ber 15, 2019, for the “BLM Government Shutdown Request” (BLM-2019-00963) on January 30,

2020, and for the “BLM Draft EIS Deliverable Request” (BLM-2019-00383) on August 31,

2020. The parties are working together to address Plaintiffs’ concerns regarding the sufficiency

of BLM’s response to these requests. Defendants drafted a supplemental search for the “BLM

S.O. 3355 Request” (BLM-2019-00324) and conferred with Plaintiffs on the search terms. The

parties will continue to confer on any open issues concerning the sufficiency of completed pro-

ductions and work to resolve disputes without the Court’s direct involvement.

          BLM has also completed searches for the fourth BLM request, “BLM Seismic Communi-

cations Request” (BLM-2019-00483). Plaintiffs receive the same disclosures for this request as

in the Defenders case also before this Court. BLM processed a disclosure for this request (seven-

teenth disclosure overall) on May 28, 2021. Defendants report that there are 3,704 pages of unre-

viewed documents remaining (826 pages of local documents and 2,878 pages of email attach-

ments).

          The parties are currently working to resolve issues regarding the withholding of entire

documents responsive to this request under the deliberative process privilege (DPP). BLM with-

held documents totaling 3,447 pages from batches 11, 12, 13, 14, and 15 under this privilege.

Plaintiffs first raised this concern in December 2020. BLM has reviewed the pages previously

withheld under DPP for batches 11 and 12 and released the pages previously withheld under the


                                                    2
          Case 1:19-cv-02978-CJN Document 51 Filed 06/30/21 Page 3 of 6




DPP to Plaintiffs. BLM is re-reviewing the records withheld from batches 13 and 15, and will re-

review the records withheld from batch 14 and provide an update once the reviews are complete.

       Plaintiffs’ Position

       Plaintiffs do not believe there is a valid basis to withhold these records as DPP. Plaintiffs

contend that resolving this issue — either by agreement between the parties or by judicial review

— as soon as possible before additional records are reviewed and processed applying a flawed

interpretation of the DPP will provide the most efficacious path to concluding this litigation.

Counsel conferred on March 29th and Defendants agreed to provide the substantive legal justifi-

cation for withholding these records in writing. As previously reported to the Court, [dkt. # 49 at

3], for almost three months Plaintiffs’ counsel has sought a substantive explanation for these

withholdings multiple times. To date, Defendants have not done so despite Plaintiffs’ emailed

requests to do so on April 1st and 8th.as well as Plaintiff’s assertions in subsequent Joint Status

Reports. See, e.g., Dkt. ## 49 at 3, 50 at 3. Plaintiffs understand that BLM is now re-reviewing

all previously-withheld documents. Accordingly, to the extent that Defendants continue to assert

DPP for documents produced in the supplemental releases, Plaintiffs need Defendants to imme-

diately provide the written explanation for these DPP withholdings, as promised during the par-

ties’ conference call on March 29, 2021 and repeatedly requested in subsequent communications.

       Defendants’ Position

       BLM has reviewed these past productions and intends to provide supplemental releases

with respect to the information that was previously withheld in full pursuant to the deliberative

process privilege. BLM notes that these records do contain exempt information that will be

marked and withheld accordingly.




                                                  3
         Case 1:19-cv-02978-CJN Document 51 Filed 06/30/21 Page 4 of 6




       The parties do not agree on the review and disclosure rate for these requests. Currently,

Defendants have committed to a processing rate of 500 pages per month. At the committed pro-

cessing rate, production will be not be completed until late 2021, not including any records iden-

tified from supplemental searches. The parties’ maintain their positions of disagreement regard-

ing the processing rate as set out most recently in the May 28, 2021 Joint Status Report. [Dkt. #

50].

                                        The OS Requests

       The OS issued final responses for all four OS requests — the “DOI Government Shut-

down Request” (OS-2019-00520) on October 15, 2019, the “DOI Porcupine Caribou Herd Re-

quest” (OS-2019-0378), on January 14, 2020, the “DOI S.O. 3355 Request” (OS-2019-0314) on

February 10, 2020, and the “DOI Seismic Communications Request” (OS-2019-0565) also on

February 10, 2020. Plaintiffs have concerns regarding the sufficiency of all OS’s responses to the

above requests.

       In response to Plaintiffs’ concerns, the parties negotiated and agreed upon search terms to

be used in supplemental electronic email searches for the four OS requests. OS sent Plaintiffs the

supplemental search results for all requests. OS’s supplemental search located 149,021 poten-

tially responsive pages for three of the requests and none for the DOI Seismic Communications

Request. Plaintiffs proposed a priority order and streamlining approach. Defendants applied the

narrowing criteria beginning with the August release. OS FOIA has completed its processing of

records potentially responsive to the supplemental search for the “DOI S.O. 3355 Request” (OS-

2019-0314), apart from records referred to other bureaus/agencies.

       The parties agreed to initially narrow the supplemental search results for the two remain-

ing requests, “DOI Government Shutdown Request” (OS-2019-00520) and “DOI Porcupine Car-

ibou Herd Request” (OS-2019-0378), for which OS FOIA estimates approximately 117,489 total


                                                4
           Case 1:19-cv-02978-CJN Document 51 Filed 06/30/21 Page 5 of 6




pages of potentially responsive records remain to be processed. Approximately 5,616 pages of

parent email remain to be processed for the two remaining requests. Because the results were

yielding a number of non-responsive documents, Plaintiffs and Defendants conferred and further

adjusted the supplemental search terms to try to eliminate non-responsive records from search

results. Applying these terms yields approximately 2,705 pages of potentially responsive parent

emails, with 4,274 pages of potentially responsive materials overall. Defendants applied these

results to its March release. OS released their most recent disclosure on June 21, 2021. To date,

OS has determined that all but 381 pages (of which 91 were referred to other agencies) were

non-responsive and have released 252 pages.

       OS FOIA office is currently processing records at a rate of a minimum of 500 pages per

month. The parties do not agree on the appropriate rate of record review moving forward, their

positions are laid out below. The parties will continue to work together to resolve this dispute

without the Court’s involvement. The parties maintain their positions of disagreement regarding

the processing rate as set out most recently in the May 28, 2021 Joint Status Report. [Dkt. # 50].

                                        The FWS Request

       As detailed in the December 13, 2019 Joint Status Report, Plaintiffs receive the same re-

leases for the “FWS Seismic Communications Request” (FWS-2019-00782) in the Defenders

case also before this Court. 1 Plaintiffs received the most recent FWS disclosure from the Defend-

ers case on May 26, 2021.

                              The Parties’ Joint Proposed Schedule

       The parties request that the Court direct the parties to file another Joint Status Report on

or before July 30, 2021, to update the Court on the status of Defendants’ productions and any


       1
           See Civ. A. No. 18-2572 (CJN).



                                                 5
          Case 1:19-cv-02978-CJN Document 51 Filed 06/30/21 Page 6 of 6




other issues the parties wish to bring to the Court’s attention, and to propose a schedule for fur-

ther proceedings.

       Respectfully submitted June 30, 2021,

s/ Brook Brisson                                       CHANNING D. PHILLIPS
Brook Brisson (AK Bar No. 0905013)                     D.C. Bar #415793
(pro hac vice)                                         Acting United States Attorney
TRUSTEES FOR ALASKA
1026 W. Fourth Avenue, Suite 201                       BRIAN P. HUDAK
Anchorage, AK 99501                                    Acting Chief, Civil Division
Phone: (907) 276-4244
bbrisson@trustees.org
                                                       By: Kathleene Molen
s/ David Bahr                                          KATHLEENE MOLEN
David Bahr (D.C. Bar No. OR0001)
Bahr Law Offices, P.C.                                 Assistant United States Attorney
1035 ½ Monroe Street                                   555 4th Street, N.W.
Eugene, OR 97402                                       Washington, D.C. 20530
(541) 556-6439                                         (202) 803-1572
davebahr@mindspring.com                                Kathleene.Molen@usdoj.gov

Counsel for Plaintiffs                                 Counsel for Defendants



                                         ______________


       SO ORDERED.



_____________                                         _______________________
Date                                                  CARL J. NICHOLS
                                                      United States District Judge




                                                  6
